              Case 6:21-bk-02332-LVV           Doc 6     Filed 05/25/21     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO Division
                                  www.flmb.uscourts.gov

In re:                                                   Case No.: 6: 21-bk-02332
                                                         Chapter 11
LITTLE DRUG CO., INC.

     Debtor-in-Possession.
_____________________________________/



                         AMENDED CASE MANAGEMENT SUMMARY

         Debtor, Little Drug Co., Inc. (the “Debtor”), provides the following case

 management summary:

         1.     Description of Debtor’s business. Debtor is a Florida Corporation formed on

 March 14, 1967. Debtor owns and operates a pharmacy, soda fountain, and restaurant in

 New Symrna Beach, Flordia.

         2.     Location of Debtor’s Operations. Debtor’s business operations are

 maintained at 412 Canal St, New Smyrna Beach, FL 32168, a property which is leased

 by the Debtor.

         3.     Reasons for Filing. The Debtor filed the instant Subchapter V case due to

 an on-going dispute with its landlord, Victoria Building Property, Inc.

         4.     Officers, Directors, and Insiders. Justin Sikes is the managing member of

 the Debtor, with a majority ownership interest in the Debtor, and is also the President of

 and Director of the Debtor. Below is a list of all insiders and their relationship to the Debtor:

          Name                           Relationship

          Justin Sikes                   Managing Member of the Debtor, sixty
                                         percent (60%) owner, President and
             Case 6:21-bk-02332-LVV        Doc 6    Filed 05/25/21    Page 2 of 4




                                     Director of Debtor. Current gross weekly
                                     salary is $925 per week.
        David L. Sikes               Father of Justin Sikes, forty percent
                                     (40% owner with wife) and Secretary,
                                     Treasurer and Director of Debtor.
                                     Current gross weekly salary is $1000 per
                                     week.


       5.      Annual Gross Revenues. Debtor’s gross revenue for 2018 was

$2,911,478.00. Debtor’s gross revenue for 2019 was $2,853,730.00. Debtor’s gross

revenue for 2020 was $2,590,279.00

       6.      Amounts Owed to Classes of Creditors. Subject to defenses, offsets, and

valuations, Debtor estimates that the below amounts are owed to creditors. Debtor is in

the process of compiling its schedules and reserves the right to update the below amounts

as the case progresses.

            a. Priority Creditors. $0.00

            b. Secured Creditors. $700,000.00

            c. Unsecured Creditors. $135,882.90

       7.      Assets. Debtor is in the process of compiling its Schedules and Statements.

The asset values listed below are based on the Debtor’s most recent balance statement.

Debtor reserves the right to update these figures as the case progresses.

               Description                                 Value
               Fixed Assets                                $52,467.48
               Checking/Savings                            $84487.86
               Accounts Receivable                         $140,553.86
               Inventory                                   $399,431.23
                                            TOTAL:         $676,940.43




                                               2
                 Case 6:21-bk-02332-LVV      Doc 6    Filed 05/25/21   Page 3 of 4




       8.         Employees. Debtor has thirteen (13) non-insider employees. No gross

wages were owed to employees as of the Petition Date. Debtor’s weekly gross payroll

obligation is approximately $7,342.12.

       9.         Status of tax obligations. Debtor is current on pre-petition sales and use tax

obligations and payroll taxes.

       10.        Anticipated Emergency Relief. Debtor anticipates seeking the following

emergency relief within 14 days from the Petition Date:

             •    Motion to retain Melissa A. Youngman and Melissa Youngman, PA, as
                  counsel for Debtor in Possession.
             •    Motion to use Cash Collateral.
             •    Motion to Pay Officer, Insider, Affiliate Salaries

       11.        Strategic Objectives. Debtor intends to utilize the subchapter V case to

restructure and reorganize its secured debt, particularly with its landlord.

Dated: May 25, 2021

                                                     MELISSA A. YOUNGMAN, P.A.

                                                 By: /s/ Melissa A. Youngman
                                                    Melissa A. Youngman
                                                    Fla. Bar. No. 0690473
                                                    1705 Edgewater Drive
                                                    PO Box 541507
                                                    Orlando, FL 32854
                                                    (407) 374-1372 (telephone)
                                                     melissayoungman@melissayoungman.com
                                                     Attorney to Debtor




                                                 3
           Case 6:21-bk-02332-LVV     Doc 6   Filed 05/25/21   Page 4 of 4




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 25, 2021, a true and correct copy of the foregoing
has been furnished via CM/ECF electronic notices and/or U.S. Mail, first class postage
prepaid to the U.S. Trustee, Office of the U.S. Trustee, 400 West Washington Street,
Suite 1100, Orlando, FL 32801; the Debtor, at 412 Canal St, New Smyrna Beach, FL
32168, and all parties receiving CM/ECF notices.

                                              /s/ Melissa A. Youngman
                                              Melissa A. Youngman
                                              Fla. Bar. No. 0690473




                                          4
